 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    EDWARD THOMAS,                                    No. 2:19-cv-02339 GGH P
12                       Petitioner,
13           v.                                         ORDER
14    TAMMY FOSS, Warden,
15                       Respondent.
16

17          Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254.

19          The application challenges a prison disciplinary hearing result that occurred in Salinas

20   Valley State Prison. While both this court and the United States District Court in the district

21   where petitioner was convicted have jurisdiction, see Braden v. 30th Judicial Circuit Court, 410

22   U.S. 484 (1973), any and all witnesses and evidence necessary for the resolution of petitioner’s

23   application are more readily available in Monterey County. Id. at 499 n.15; 28 U.S.C. § 2241(d).

24          Accordingly, in the furtherance of justice, IT IS HEREBY ORDERED that this matter is

25   transferred to the United States District Court for the Northern District of California.

26   Dated: December 5, 2019
                                                 /s/ Gregory G. Hollows
27                                       UNITED STATES MAGISTRATE JUDGE
28
                                                        1
